 

Exhibit 10.28



 

Extension Addendum to Contract  

 

The following date and/or time period(s) of the Residential Sale and Purchase
Contract, Residential Contract for Sale and Purchase, Vacant Land Contract, or
Commercial Contract dated         Sep 26, 2012             between
                                            EACO
Corporation                                                                        
(“Seller”) and Ka Bun Chan (“Buyer”) concerning the Properly located at 13235
Cortez Blvd., Brooksville, FL 34613 is hereby extended. (check whichever apply)

 

Closing Date. Seller and Buyer agree to extend the Closing Date until
          on or before 3/15/13                  

 

¨Financing Period. Seller and Buyer agree to extend the Commitment Period, Loan
Commitment Date. Financing Period, or Loan Approval Date for an additional
_______________ days or until _____________________.

 

¨Inspection Period. Seller and Buyer agree to extend the Inspection Period for
an additional _____________ days or until
__________________________________________.

 

¨Title Cure Period. Seller and Buyer agree to extend the Curative Period or Cure
Period for an additional _____________ days or until
__________________________________________.

 

¨Short Sale Approval Deadline. Seller and Buyer agree to extend the Approval
Deadline for an additional _____________ days or until
__________________________________________.

 

¨Feasibility Study Period. Seller and Buyer agree to extend the Feasibility
Study Period for an additional _____________ days or until
__________________________________________.

 

¨Due Diligence Period. Seller and Buyer agree to extend the Due Diligence Period
for an additional _____________ days or until
__________________________________________.

 

This extension will be on the same terms and conditions as stated in the
original contract except:



 



Monthly rent will increase to $19,255 plus $2,005 in CAM charges for a total of
$21,260 monthly for the months of January, February and half of March
2013.                                                                                                                               
  All other non-conflicting terms of the contract remain in full force and
effect.



 

/s/ Michael Bains    1/8/13   /s/ Ka Bun Chan   1/4/13  Seller   Date   Buyer  
Date               Seller   Date   Buyer   Date

 

[tlogo1.jpg]

 

EA-2 Rev. 1/12           © 2012 Florida Realtors®           All Rights Reserved

 

 

 

 

Addendum to Contract

FLORIDA ASSOCIATION OF REALTORS®

 

Addendum No.  4  to the Contract dated  September 26, 2012  between

 

EACO Corporation  (Seller)

 

and Ka Bun Chan  (Buyer)

 

concerning the property described as:   13235 Cortez Blvd., Brooksville, FL
34613

 

(the “Contract”). Buyer and Seller make the following terms and conditions part
of the Contract:

 



Buyer and Seller agree to reduce the purchase price to $1,730,000.

 

Buyer and Seller agree to extend the closing date to on or before April 15,
2013, but not prior to April 5, 2013.

 

Carlino Commercial Group, Inc. agrees to reduce their commission from $54,750 to
$10,750.



 

Date:   Broker: Jeff Carlino           Date: 03/06/13   Buyer: /s/ Ka Bun Chan  
        Date: 3/7/13   Seller: /s/ Michael Bains           Date:     Seller:  

 

This form is available for use by the entire real estate industry and is not
intended to identify the user as a Realtor. Realtor is a registered collective
membership mark that may be used only by real estate licensees who are members
of the National Association of Realtors and who subscribe to its Code of Ethics.

 

The copyright laws of the United States (17 U.S. Code) forbid the unauthorized
reproduction of blank forms by any means including facsimile or computerized
forms.

 

ACSP-2a Rev. 6/94 ©1994 Florida Association of Realtors® All Rights Reserved
[tex10-28footer.jpg]                

 

 

 

 

 

FIRST AMENDMENT TO LEASE

 

THIS FIRST AMENDMENT TO LEASE (the “First Amendment”) is made and entered into
this 7th day of      March                      , 2013 by EACO CORPORATION
(’‘Landlord”), a Florida corporation, and INTERNATIONAL BUFFET (“Tenant”).

 

RECITALS:

 

A. Landlord and Tenant previously entered into that certain Lease (the “Lease”)
with an effective date of January 9, 2008 for the lease of that certain Premises
located at 13235 Cortez Boulevard, Brooksville, Florida.

 

B. Landlord and Tenant agree that conditions have occurred such, that the
parties desire to modify the Lease as more specifically set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt of which is hereby acknowledged by the
parties hereto, Landlord and Tenant hereby covenant and agree as follows:

 

1.          The recitals set forth above are true and accurate and are
incorporated herein by this reference. Capitalized terms not otherwise defined
herein shall have the same meaning as in the Lease.

 

2.          The parties acknowledge and agree that Tenant paid a Security
Deposit in the amount of Thirty-Three Thousand and 00/100 Dollars ($33,000.00)
to Landlord in accordance with Paragraph 5 of the Lease. Tenant hereby
authorizes Landlord to retain such Security Deposit and waives any and all
rights to the return of such Security Deposit.

 

3.          Tenant hereby agrees that it will pay Landlord the sum of Eighteen
Thousand and 00/100 Dollars ($18,000.00) on or before April 1, 2013, which sum
shall be paid in addition to Tenant’s monthly Rent payment for that month.

 

4.          The parties acknowledge and agree that in the event Tenant fails to
purchase the Premises from Landlord pursuant to that certain Commercial Contract
dated September 26, 2012 between Landlord as seller and Tenant as purchaser, as
amended, the provisions set forth in Paragraphs 2 and 3 of this First Amendment
shall be void.

 

5.          This First Amendment may be executed in separate counterparts, each
of which when taken together shall constitute one and the same instrument. This
First Amendment may be executed and delivered by facsimile or electronic mail,
and execution delivery by facsimile or electronic mail shall be deemed binding
upon the parties so executing and delivering. Except as specifically modified by
this First Amendment, all of the terms and conditions of the Lease shall remain
in full force and effect. In the event of a conflict between any term or
provision of the Lease and this First Amendment, the terms and provisions of
this First Amendment shall control.

 

1

 

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this First Amendment as of
the date first above written in a manner 50 as to be binding.

 

Signed, scaled and delivered in the presence of:   LANDORD:           EACO
CORPORATION, a Florida
Corporation. /s/ Marta L. Araujo   By: /s/ Michael Bains     Print: Michael
Bains Marta L. Araujo   Title: Controller Print Name           /s/ Antonio
Gonzalez           ANTONIO GONZALEZ     Print Name    

 

Signed, sealed and delivered in the   TENANT: presence of;         INTERNATIONAL
BUFFET         /s/ Yiping Wang   By: /s/ Ka Bun Chan     Print: KA BUN CHAN
YIPING WANG   Title: OWNER Print Name                             Print Name    

  



2

 

 



Addendum to Contract

FLORIDA ASSOCIATION OF REALTORS®

 

Addendum No.  5  to the Contract dated  09/26/2012  between

 

EACO Corporation  (Seller)

 

and Ka Bun Chan  (Buyer)

 

concerning the property described as:   13235 Cortez Blvd. Brooksville, FL 34613

 

(the “Contract”). Buyer and Seller make the following terms and conditions part
of the Contract:   The Buyer and the Seller agree to change the buyer to
International East Buffet Inc.

 

Date: 3/12/13   Buyer: /s/ Ka Bun Chan           Date: 3/12/13   Buyer: /s/
Michael Bains           Date:     Seller:             Date:     Seller:  

 

This form is available for use by the entire real estate industry and is not
intended to identify the user as a Realtor. Realtor is a registered collective
membership mark that may be used only by real estate licensees who are members
of the National Association of Realtors and who subscribe to its Code of Ethics.

 

The copyright laws of the United States (17 U.S. Code) forbid the unauthorized
reproduction of blank forms by any means including facsimile or computerized
forms.

 

ACSP-2a Rev. 6/94 ©1994 Florida Association of Realtors® All Rights Reserved
[tex10-28footer.jpg]                

 



 

 